DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-8, 21-22, 25-26, 28-29, 33-36 & 38-42 (the claimed invention) are allowed.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/17/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Reasons for Patent Eligibility under 35 USC §101


The claimed invention overcomes 101.  Applicant’s arguments are directed to at least paragraph 0065 of the specification in conjunction with the Examiner Amendments, which overcome 101 by applying machine learning and multipartite graph techniques beyond generally linking through the automatic adjustment of the model using updated embedding values.  The practical application allows for the detection of malicious control and prevents/reduces malicious fraudulent activity (see arguments p. 14 from 5/17/22).  


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview (and subsequent email correspondence) with Catherine Gerhardt (Applicant’s representative) on 5/31/22.

The application has been amended as follows: 


Claim 1.	(Currently Amended) A method comprising:
sending, from a computer system to a first recipient account, a first message containing a first link to a first electronic resource of a plurality of electronic resources, wherein the first electronic resource is associated with a first sender account of the computer system;
receiving, by the computer system from a particular remote computer system, a request to access the first electronic resource via the first link, wherein the request to access the first electronic resource is associated with the first recipient account; 
in response to the request to access the first electronic resource, accessing a multi-partite graph model generated using a supervised machine learning training operation, wherein the multi-partite graph model includes, for a plurality of previous requests:
a first set of embedding values for a first set of nodes that correspond to respective sender accounts;
a second set of embedding values for a second set of nodes that correspond to respective recipient accounts; and
a third set of embedding values for a third set of nodes that correspond to a plurality of requestor indicators for a plurality of remote computer systems used to send the plurality of previous requests; and
evaluating, by the computer system using the multi-partite graph model, the request, wherein the evaluating includes:
updating
generating an updated embedding value for the first sender account based on the request and a previous embedding value for the first sender account; and
generating an updated embedding value for the first recipient account based on the request, the previous embedding value for the first recipient account, and the updated embedding value for the first sender account; and
generating, 
determining, ; and
receiving, by the computer system, an additional request to access a second electronic resource; and
before granting the additional request to access the second electronic resource, evaluating, by the computer system, the additional request using the multi-partite graph model, wherein evaluating the additional request to using the multi-partite graph model includes automatically adjusting the multi-partite graph model based on the additional request, wherein the automatic adjustment of the model is performed by updating embedding values of the model; and
determining, based on the updating of the previously generated embedding values, whether to authorize the additional request to access the second electronic resource.


Claim 7.	(Currently Amended) The method of claim 1, wherein the multi-partite graph model is generated, for a given one of the plurality of previous requests, by:
representing a given sender account associated with the given previous request as a first node of the first set of nodes; and
representing a given recipient account associated with the given previous request as a second node of the second set of nodes


Claim 9.	(Canceled)

Claim 21.	(Currently Amended) A non-transitory, computer-readable medium having instructions stored thereon that are executable by a computer system to perform operations comprising:
sending, to a first recipient account, a first message containing a first link to a first electronic resource of a plurality of electronic resources, wherein the first electronic resource is associated with a first sender account of the computer system;
receiving, from a particular remote computer system, a request to access the first electronic resource via the first link, wherein the request to access the first electronic resource is associated with the first recipient account;
in response to the request to access the first electronic resource, accessing a multi-partite graph model generated using a supervised machine learning training operation, wherein the multi-partite graph model includes, for a plurality of previous requests:
a first set of embedding values for a first set of nodes that corresponds to respective sender accounts;
a second set of embedding values for a second set of nodes that correspond to respective recipient accounts; and
a third set of embedding values for a third set of nodes that correspond to a plurality of requestor indicators for a plurality of remote computer systems used to send the plurality of previous requests; and
evaluating, by the computer system using the multi-partite graph model, the request, wherein the evaluating includes:
updating the multi-partite graph model, wherein the updating includes:
generating an updated embedding value for the first sender account based on the request and a previous embedding value for the first sender account; and
generating an updated embedding value for the first recipient account based on the request, the previous embedding value for the first recipient account, and the updated embedding value for the first sender account; and
generating, by the computer system using the updated multi-partite graph model, a particular embedding value corresponding to a particular requestor indicator of the particular remote computer system that sent the request; [[and]]
determining, based on the particular embedding value, whether to authorize the request to access the first electronic resource; and
receiving an additional request to access a second electronic resource; and
before granting the additional request to access the second electronic resource, evaluating the additional request using the multi-partite graph model, wherein evaluating the additional request to using the multi-partite graph model includes automatically adjusting the multi-partite graph model based on the additional request, wherein the automatic adjustment of the model is performed by updating embedding values of the model; and
determining, based on the updating of the previously generated embedding values, whether to authorize the additional request to access the second electronic resource.

Claim 26.	(Currently Amended) The non-transitory, computer-readable medium of claim 21, wherein the multi-partite graph model is generated, for a given one of the plurality of previous requests, by:
representing a given sender account associated with the given previous request as a first node of the first set of nodes; and
representing a given recipient account associated with the given previous request as a second node of the second set of nodes


Claim 27.	(Canceled)

Claim 28.	(Currently Amended) A system, comprising:
at least one processor;
a non-transitory, computer-readable medium having instructions stored thereon that are executable by the at least one processor to cause the system to:
send, to a first recipient account, a first message containing a first link to a first electronic resource of a plurality of electronic resources, wherein the first electronic resource is associated with a first sender account of the system;
receive, from a particular remote computer system, a request to access the first electronic resource via the first link, wherein the request to access the first electronic resource is associated with the first recipient account;
in response to the request to access the first electronic resource, access a multi-partite graph model generated using a supervised machine learning training operation, wherein the multi-partite graph model includes, for a plurality of previous requests:
a first set of embedding values for a first set of nodes that corresponds to respective sender accounts;
a second set of embedding values for a second set of nodes that correspond to respective recipient accounts; and
a third set of embedding values for a third set of nodes that correspond to a plurality of requestor indicators for a plurality of remote computer systems used to send the plurality of previous requests; and
evaluate, using the multi-partite graph model, the request, wherein the evaluating includes:
updating the multi-partite graph model, wherein the updating includes:
generating an updated embedding value for the first sender account based on the request and a previous embedding value for the first sender account; and
generating an updated embedding value for the first recipient account based on the request, the previous embedding value for the first recipient account, and the updated embedding value for the first sender account; and
generating, using the updated multi-partite graph model, a particular embedding value corresponding to a particular requestor indicator of the particular remote computer system that sent the request; and
determining, based on the particular embedding value, whether to authorize the request to access the first electronic resource; and
receiving an additional request to access a second electronic resource; and
before granting the additional request to access the second electronic resource, evaluating the additional request using the multi-partite graph model, wherein evaluating the additional request to using the multi-partite graph model includes automatically adjusting the multi-partite graph model based on the additional request, wherein the automatic adjustment of the model is performed by updating embedding values of the model; and
determining, based on the updating of the previously generated embedding values, whether to authorize the additional request to access the second electronic resource.

Claim 32.	(Canceled)

Claim 36.	(Currently Amended) The system of claim 28, wherein the multi-partite graph model is generated, for a given one of the plurality of previous requests, by:
representing a given sender account associated with the given previous request as a first node of the first set of nodes; and
representing a given recipient account associated with the given previous request as a second node of the second set of nodes


Claim 37.	(Canceled)

Claim 39.	(New) The method of claim 7, wherein the multi-partite graph model is generated, for a given one of the plurality of previous requests, by:
representing a given requestor indicator associated with the given previous request as a third node of the third set of nodes; and
representing the given previous request as a first edge between the first node and the second node and a second edge between the third node and the second node.

Claim 40.	(New) The non-transitory, computer-readable medium of claim 26, wherein the multi-partite graph model is generated, for a given one of the plurality of previous requests, by:
representing a given requestor indicator associated with the given previous request as a third node of the third set of nodes; and
representing the given previous request as a first edge between the first node and the second node and a second edge between the third node and the second node.

Claim 41.	(New) The system of claim 36, wherein the multi-partite graph model is generated, for a given one of the plurality of previous requests, by:
representing a given requestor indicator associated with the given previous request as a third node of the third set of nodes; and
representing the given previous request as a first edge between the first node and the second node and a second edge between the third node and the second node.

Claim 42.	(New) The method of claim 1, wherein the supervised machine learning training operation is performed by:
calculating, using a cross entropy loss function, a loss for the second set of embedding values; and
back-propagating the calculated loss through the multi-partite graph model.




REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.


Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

generating, using the updated multi-partite graph model, a particular embedding value corresponding to a particular requestor indicator of the particular remote computer system that sent the request; 


The closest prior art of record includes:

Hansen (US 20130117646) provides a system and method for delivering and activating a virtual gift card. 

Chari (US 20170140382) provides a method for identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. 

Bruss (US 20200226460) provides a method to provide neural embeddings of transaction data in order to learn a low-dimensional dense representation for each entity in a network graph of transactions.


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Wang (NPL) discusses a deep structure learning model named DeepFD to differentiate normal users and suspicious users for the purpose of fraud detection using bi-partite graphing.

Wu (US 10936658) provides a method for facilitating task-dependent analysis of various types of data graphs, based at least on generation of a random graph based on node embeddings corresponding to a data graph.

Alesiani (US 20200193323) provides a method for hyperparameter and algorithm selection for mixed integer linear programming problems using representation learning.

Bhaskar (US 20200293878) provides for efficient handling of categorical variables in machine learning models to maintain correlative information of the categorical variables while limiting or eliminating excessive computing resources required to analyze that correlative information within a machine learning model, and detects when a number of similar categorical variable values are indicative of fraud.

Abdelhamid (US 20180032587) provides for incremental frequent subgraph mining on dynamic graphs using embeddings.

Jastrebski (US 20100169137) provides systems and methods to analyze data using a graph to identify fraudulent activity.

Gupta (US 20180060927) provides a method for initiating a similar transaction to one previously initiated by a user is disclosed.

Banerjee (US 20180196694) provides processing transactions using graph-oriented data structures generated based on cross-channel multi-user transaction and/or interaction data.

Shah (NPL) discusses anomaly detection in edge-attributed networks.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695